        Case 2:19-cr-00190-MJH Document 517 Filed 08/19/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      )
                                              )
               v.                             )   Criminal No. 19-190-12
                                              )
CURTIS SAXTON-SMITH                           )

                    OPINION and ORDER ON MOTION TO SUPPRESS

   This matter is before the Court on Defendant Curtis Saxton-Smith’s Motion to Suppress,

ECF No. 439, and the government’s response thereto, ECF No. 477. Mr. Saxton-Smith seeks

to suppress evidence obtained from a traffic stop in which he was a passenger. After careful

consideration, and for the reasons that follow, Defendant’s motion will be denied.

   I.      Background

   On September 26, 2018, Trooper Zachary D. Del Sordo of the Pennsylvania State Police

was monitoring traffic along Interstate 76 when he observed a silver GMC Terrain SUV

traveling in the left-hand passing lane in violation of 75 Pa. C. S. A. § 3313(d)(1).

Pennsylvania State Police Incident Report, Sept. 26, 2018, Ex. A to Gov’t Resp., ECF No.

477-1. Section 3313(d)(1) requires that all vehicles on highways such as I-76 must travel in

the right-hand lane unless a specified permitted condition applies. Trooper Del Sordo

followed the vehicle for approximately 1.5 miles during which the vehicle remained in the

left-hand lane and then conducted the stop. ECF No. 477-1. The traffic stop began at

approximately 11:24 a.m. and was recorded on both video and audio recording devices. Id.

The driver of the vehicle was Duane Cash and the passenger was Mr. Saxton.

        Upon contact with the occupants, driver Duane Cash and passenger Mr. Saxton-Smith,

Trooper Del Sordo noticed an overwhelming odor of marijuana coming from the vehicle. Id.

Trooper Del Sordo also noted that there was only a single key in the ignition with no other
       Case 2:19-cr-00190-MJH Document 517 Filed 08/19/20 Page 2 of 6




keys attached. Id. Based on his training and experience, Trooper Del Sordo knows that drug

traffickers commonly use a single key to facilitate use of the vehicle by other members of the

organization, whereas the public in general usually attaches house keys. Id. After receiving

the registration for the vehicle from Mr. Cash, Trooper Del Sordo discovered that the vehicle

was a reconstructed vehicle title.1 Id. In Trooper Del Sordo’s training and experience,

vehicles with reconstructed titles are often used to install after-market hidden compartments.

Id. The vehicle was also recently registered, indicating to Trooper Del Sordo that the vehicle

was possibly being used in rotation with other vehicles as a means for a drug trafficker to

avoid detection by police and rival drug traffickers. Id. The vehicle was not registered in Mr.

Cash’s name, and when asked who the owner was, Mr. Cash stammered and stuttered and

displayed other signs of nervousness and fear, which Trooper Del Sordo viewed as an effort to

convince the Trooper that his answers were truthful. Id. Finally, Mr. Cash indicated that he

was traveling to Philadelphia, which is a known source for distribution of narcotics. Id.

        Trooper Del Sordo informed Mr. Cash that he was going to search the vehicle based

on the odor of marijuana. Id. During the course of the search, Trooper Del Sordo, assisted by

Trooper Ryan Marmo, discovered a hidden compartment in the vehicle containing $16,200 in

United States currency. Id. A later ION scan of the currency tested positive for cocaine. Mr.

Cash and Mr. Saxton were transported to the Pennsylvania State Police barracks at

Greensburg, and were then released.




1
  In Pennsylvania “Reconstructed Vehicle” is defined as a “vehicle, . . ., for which a certificate of salvage was
issued and is thereafter restored to operating condition to meet the vehicle equipment and inspection
standards.” Pennsylvania Department of Transportation Fact Sheet Reconstructed Vehicle Titling Process
https://www.dot.state.pa.us/Public/DVSPubsForms/BMV/BMV%20Fact%20Sheets/Reconstructed_Vehicles.pdf
                                                       2
         Case 2:19-cr-00190-MJH Document 517 Filed 08/19/20 Page 3 of 6




   In November 2019, Mr. Saxton-Smith was arrested on the present federal case. He is

charged in a Superseding Indictment, along with twelve other defendants, with one count of

conspiracy to distribute 1 kilogram or more of heroin, 280 grams or more of crack cocaine,

100 grams or more of acetyl fentanyl and valeyrl fentanyl, and 400 grams or more of fentanyl,

in violation of 21 U.S.C. § 846. The government intends to introduce evidence of the

September 26, 2018 traffic stop and of the United States currency in a trial of this case. Gov’t

Resp. at 3. Mr. Saxton-Smith seeks to suppress the currency as well any identification of Mr.

Saxton-Smith as an occupant of the vehicle.

   II.      Discussion

         Mr. Saxton-Smith argues that the evidence should be suppressed because Trooper Del

Sordo did not have reasonable suspicion or probable cause to conduct the traffic stop. He also

argues that the evidence should be suppressed because, even if the stop was lawful, Trooper

Del Sordo unlawfully prolonged the stop to search the vehicle without reasonable suspicion of

criminal activity. In response, the government argues that, based on the Trooper’s

observation of a traffic violation, it was a valid traffic stop. Further, the search of the vehicle

was lawful, based on a reasonable suspicion of criminal activity. In addition, the government

argues that no evidentiary hearing is required because Mr. Saxton-Smith has failed to raise a

colorable claim that his constitutional rights were violated. The Court agrees that no hearing

is necessary to decide the issue.

                A. An Evidentiary Hearing is Not Required

         Pursuant to Federal Rule of Criminal Procedure 12(c)(1) a District Court “may []

schedule a motion hearing” on a motion to suppress. Fed. R. Crim. Proc. 12(c)(1) (emphasis

added). While a District Court may exercise its discretion to schedule a motion hearing, a
                                              3
      Case 2:19-cr-00190-MJH Document 517 Filed 08/19/20 Page 4 of 6




defendant is entitled to an evidentiary hearing only if the suppression motion is “sufficiently

specific, non-conjectural, and detailed to enable the court to conclude that (1) the defendant

has presented a colorable constitutional claim, and (2) there are disputed issues of material

fact that will affect the outcome of the motion to suppress.” United States v. Hines, 628 F.3d

101, 105 (3d Cir. 2010) (citing United States v. Voigt, 89 F.3d 1050, 1067 (3d Cir. 1996) (a

claim is “colorable” if it consists “of more than mere bald-faced allegations of misconduct”)).

A defendant’s motion to suppress “must identify a constitutional violation at the outset and

connect it to the evidence in question; bare assertions . . . without more, will not suffice.”

Hines, 628 F.3d at 106. The United States Court of Appeals for the Third Circuit emphasized

that “the procedure for a defendant who seeks an evidentiary hearing on a suppression motion

is to (1) state a colorable legal claim, (2) identify facts material to that claim, (3) show why

the facts are disputed, and then (4) request a hearing to resolve the dispute.” Hines, 628 F.3d

at 108.

          Mr. Saxton-Smith’s Motion fails to state a colorable claim, raise a material fact or

dispute the government’s version of events. Mr. Saxton-Smith alleges that the search of the

vehicle was unconstitutional because the stop was not supported by reasonable suspicion and

that the stop was unlawfully prolonged without reasonable suspicion or probable cause of

criminal activity. Mr. Saxton-Smith’s first argument is a bare assertion that the traffic stop

was unlawful, with no connecting evidence. In fact, he does not contest that Mr. Cash was

driving in the left-hand lane in violation of the law. With respect to the extended stop and

vehicle search, Mr. Saxton-Smith alleges no facts that, if true, would support a finding that the

stop was unlawfully prolonged, and the evidence was obtained in violation of his

constitutional rights. In addition, he does not dispute the version of events set forth in
                                                 4
      Case 2:19-cr-00190-MJH Document 517 Filed 08/19/20 Page 5 of 6




Trooper Del Sordo’s report. Significantly, he does not deny that there was an odor of

marijuana emanating from the vehicle. Notwithstanding the odor of marijuana, Mr. Saxton-

Smith does not address Trooper Del Sordo’s identification of other indicia of criminal

activity. Accordingly, an evidentiary hearing is not necessary, and the motion will be decided

on the pleadings.

               B. Traffic Stop and Search of the Vehicle

       Mr. Saxton-Smith asserts that the traffic stop was not supported by reasonable

suspicion. Where “an objective review of the facts shows that an officer possessed specific,

articulable facts that an individual was violating a traffic law at the time of the stop” the stop

will be deemed reasonable. United States v. Delfin-Colina, 464 F.3d 392, 397 (3d Cir. 2006).

Here, Trooper Del Sordo observed the vehicle traveling in the left-hand lane in violation of 75

Pa. C. S. A. § 3313(d)(1). Mr. Saxton-Smith does not allege any fact to call into question the

Trooper’s observation of a traffic violation. Therefore, the initial traffic stop was proper.

       Next, Mr. Saxton-Smith argues that Trooper Del Sordo lacked reasonable suspicion of

criminal activity to search the vehicle. Trooper Del Sordo states that as soon as he

encountered the occupants, he “quickly noticed . . . the overwhelming odor of marijuana

emanating from the vehicle.” ECF No. 477-1. The only fact Mr. Saxton-Smith alleges in

support of this argument is a speculative claim that law enforcement, in general, may claim

they smell marijuana as a false justification for searching a vehicle. Mr. Saxton-Smith does

not allege, as opposed to a bare implicit assertion, that Trooper Del Sordo did not actually

smell marijuana. Also, he does not deny that he and/or Mr. Cash were smoking marijuana.

Thus, there is no material fact at issue as to whether the Trooper smelled marijuana. The

smell of marijuana alone provided probable cause to justify the search of the vehicle. United
                                             5
       Case 2:19-cr-00190-MJH Document 517 Filed 08/19/20 Page 6 of 6




States v. Ramos, 443 F.3d 304, 308 (3d Cir. 2006) (“It is well settled that the smell of

marijuana alone, if articulable and particularized, may establish not merely reasonable

suspicion, but probable cause”). Accordingly, the search of the vehicle was proper.2

                                                  ORDER

        AND NOW, this               day of August 2020, it is hereby ORDERED that Defendant’s

Motion to Suppress, ECF No. 439, is DENIED.


                                                    BY THE COURT:

                                                    __                     _________
                                                    Marilyn J. Horan
                                                    United States District Judge




2
  Mr. Saxton‐Smith also asserts that an officer’s reasonable belief that a vehicle contains a hidden
compartment is insufficient to support a reasonable suspicion that contraband will be found in the
compartment. Even if that conclusory assertion were true Trooper Del Sordo did not base his search solely on
the belief that the vehicle contained a hidden compartment. Instead, he articulated several observations that,
under all the circumstances, indicated that criminal activity may be occurring. These indications of criminal
activity, which support reasonable suspicion to search the vehicle, are not addressed by Mr. Saxton‐Smith.

                                                      6
